Citation Nr: 9916079	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-48 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post 
traumatic stress disorder, and assigned an initial rating of 
10 percent.  The veteran filed a June 1996 notice of 
disagreement regarding this initial disability rating, 
initiating this appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In the May 1999 VA Form 1-646, Statement of Accredited 
Representative, the veteran's representative requested a 
travel Board hearing, pursuant to 38 C.F.R. § 20.700 et seq.  
Thus, it is necessary to remand this claim to the RO for such 
a hearing to be afforded the veteran.  

In light of the above, this case is REMANDED for the 
following development:  

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
member of the Board.  The appellant 
should be afforded timely notice thereof. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


